Citation Nr: 0320131	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  00-22 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for spinal cerebellar 
degeneration, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from August 1975 to April 
1977.  His discharge documents reflect that he had four 
years' prior service.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

This case was previously before the Board in June 2001, when 
it was remanded for further development under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A review of the record 
demonstrates that the requested development has been 
completed.  The case is now again before the Board.

In November 1999, the veteran filed a claim for an increased 
evaluation for his "service connected spinal condition."  
As will be discussed further below, the medical evidence 
demonstrates that the condition for which the veteran is 
service connected is a condition of the central nervous 
system that is manifested by no more than mild symptoms.  The 
medical evidence further reveals that the veteran has 
undergone treatment for cervical and lumbar stenosis, 
including cervical spine fusion, a left shoulder condition, 
and left carpal tunnel syndrome.

The RO should take appropriate action to determine whether 
the veteran wishes to claim service connection for these 
disabilities and, as such, this matter is referred for 
appropriate action.


FINDING OF FACT

The service-connected spinal cerebellar degeneration is 
manifested by symptoms that are no more than mild in 
severity.


CONCLUSION OF LAW

The criteria for an increased evaluation for cerebellar 
degeneration have not been satisfied.  38 U.S.C.A. § 1155, 
5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. § 3.102, 
3.321, 4.1, 4.3, 4.7, 4.31, 4.124a, Diagnostic Code 8199-8105 
(2202).


REASONS AND BASES FOR FINDING AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  The VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002) redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date, such as the one in the present case.  38 C.F.R. 
§ 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In the 
circumstances of this case, the veteran has been advised of 
the applicable laws and regulations, revisions in 
regulations, and the evidence needed to substantiate his 
claims in the August 2000 statement of the case and 
subsequent supplemental statements of the case, including the 
one dated in January 2003 which included notice of the new 
regulations, and by a letter dated in April 2002 by the 
Board.  In particular, the April 2002 letter and January 2003 
supplemental statement of the case summarized the evidence 
received, notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, and provided notice of regulations changed as a 
result of VCAA.  In a January 2003 statement, received by the 
RO in March 2003, the veteran indicated he had no further 
evidence to submit other than his statements, contained in 
the letter.  He specifically waived review by the agency of 
original jurisdiction so that the case could proceed to the 
Board.  See 38 C.F.R. § 19.37.  Thus, VA's duty to notify has 
been fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)).  The record shows 
that the RO has obtained copies of all identified VA 
treatment records and VA examinations.  As noted before, this 
case was previously remanded for further development, 
including copies of VA and private treatment records and VA 
examination by a neurologist.  Review of the record shows 
that the RO obtained copies of all identified private 
treatment records, as well as VA records.  In addition, of 
record are a VA examination for brain and spinal cord, dated 
in August 2002 and a consultation and results of 
electrodiagnostic studies, dated in December 2002.  The Board 
finds that the RO has complied fully with the June 2001 
Remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (A 
remand by the Court or Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders). The veteran has not noted that any other evidence or 
information has yet to be obtained.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under 
Bernard, supra.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2.

Service medical records show the veteran underwent a medical 
evaluation board prior to his discharge.  The examination 
report indicates that the veteran reported complaints of 
episodic swelling and burning in his feet since 1972, and 
noted a history of normal nerve conduction studies (NCS) and 
electromyograph (EMG) results and previous diagnoses of pes 
cavus deformity, Babinski's syndrome, and hyperactive ankle 
jerks-all compatible with spinocerebellar degeneration.  The 
examination report notes intact cranial nerves and no focal 
motor deficit except for minimal weakness of dorsiflexion.  
Deep tendon reflexes were 2+ in the upper extremities and 3+ 
knee and ankle jerks, bilaterally.  Plantar responses were 
flexor at the time of the examination; however, the report 
notes neurologists had found extensor plantar responses in 
the past.  Pes cavus deformity with high arches and hammer 
toes, mild degree, were observed.  There was no significant 
sensory deficit.  The spine was within normal limits.  Finger 
to nose test revealed a minimal intention tremor.  Heel to 
shin test was slightly abnormal right equal left.  Drawing of 
the spiral revealed minimal wavering.  Mental examination and 
gait were within normal limits.  The report reflects a final 
diagnosis of spinocerebellar degeneration.  The examiner 
stated that the veteran exhibited mild symptomatology that 
prevented him from working in any capacity requiring 
standing.  The examiner noted that this type of an illness is 
usually slowly progressive.  The veteran was found unfit for 
duty.

The report of medical examination at discharge, dated in 
August 1976, reflects complaints of foot trouble including 
burning and swelling of both feet since 1972.  The physician 
noted the veteran continued to have complications and 
observed findings of full range of motion and ankle sensory 
within normal limits except for pin prick feeling dull in the 
great right toe.  The examiner referred to treatment records 
dated in May 1976.

The May 1976 entry is of record and shows that consultation 
was then requested for paresthesias of the great right toe 
and right foot.  The examiner found no weakness, atrophy or 
fasciculation in the upper extremities, but some weakness in 
eversion and dorsiflexion in the lower extremities.  Some 
sensation was present in the first two toes of the right 
foot, but no sensation was present when the member stood on 
the foot.  Gait was with mild difficulty, and the physician 
noted bilateral pes cavus with inversion.  The impression was 
a variant of Freidrich ataxia.  X-rays of the lumbosacral 
spine were requested and the results, also dated in May 1976, 
were within normal limits.  Similarly, EMG studies conducted 
in July 1976 revealed normal results.

The August 1976 report of examination at discharge reflects 
no other abnormalities, defects, findings or other diagnoses.  
In particular, the veteran's spine was found to be normal.

The October 1977 VA examination report shows complaints of 
swelling and burning in the feet since June 1972 with 
standing.  No other problems were reported, such as weakness, 
gait, coordination, sphincter control, focal neurological 
symptoms, diplopia, or blindness.  He reported that his 
symptoms had persisted, unchanged, over the last several 
years.  The physician noted that a prior examination during 
active service noted findings of bilateral upgoing toes, 
hyperactive reflexes in the ankles, and mild tremor in 
fingers on finger-to-nose and on drawing a spiral.  EMG and 
NCS results were normal.  However, at the time of the October 
1977 examination finger to nose and heel to shin was normal.  
Drawing of a spiral and straight line was likewise normal.  
Cranial nerves I through XII were found to be intact without 
nystagmus.  Motor examination revealed normal strength, rapid 
alternating movements, bulk and tone with the exception of a 
possible decreased rapid alternating movement in the left 
foot.  Deep tendon reflexes were 1 to 2+ in the upper 
extremities, 2+ in the knees and 2 to 3+ in the ankle jerks 
with one to two beats of clonus on forced dorsiflexion.  
Sensory examination was normal with the exception of mild 
decrease to touch throughout his feet and decreased pin over 
the right great toe.  Gait and heel to toe walk was found to 
be normal.  The examiner noted:

[The veteran] does appear to have 
degenerative CNS disease that is 
currently mild, bilateral Babinski signs 
and mild hyperactivity of the ankle jerk 
does suggest a spinal cord or central 
nervous lesion.  He does not have any 
cerebellar signs at this time.  If they 
have been demonstrated in the past, they 
have come and gone and this would be more 
compatible with multiple sclerosis than 
with a degenerative hereditary disease, 
without remission.  The sensory defects 
are also not part of the picture of 
spinocerebellar degeneration and again 
more suggestive of a demyelinating 
disease.

I am afraid it will be very difficult to 
pin an exact diagnosis on [the veteran] 
at this time since fortunately his 
symptomatology is mild.  The diagnosis 
probably will become clearer over the 
years if the disease progresses.  From 
the point of view of disability, the 
exact diagnosis is not terribly 
important.  There are significant 
neurological abnormalities at this time.  
The differential diagnosis does suggest a 
chronic progressive disease that probably 
will become increasingly symptomatic in 
the future.  His current limitations, 
however, are very mild in that he simply 
has increasing discomfort in his feet 
when he stands.  This does present some 
limitations to occupation that is not 
preventing him from his current work.

The examiner recommended follow up in neurology and diagnosed 
chronic neurological degenerative disease, involving spine, 
possible spinocerebellar degeneration, possible multiple 
sclerosis.  

No other abnormalities were observed or diagnosed.  In 
pertinent part, no abnormalities, defects, findings, or 
diagnoses were made concerning the musculoskeletal system.

Based on the foregoing, the RO granted service connection for 
a condition described as spinal cerebellar degeneration in a 
December 1977 rating decision, evaluating it as 10 percent 
disabling from April 1977.  This evaluation has been 
confirmed and continued to the present.  Since it has been in 
effect for more than 20 years, it may not be reduced absent a 
showing of fraud, which is not at issue in the present case.  
See 38 C.F.R. § 3.951.

As noted above, the veteran has appealed the 10 percent 
evaluation assigned his service-connected spinal cerebellar 
degeneration and avers that a higher evaluation is warranted 
therefor.  To this end he notes that he experiences pain in 
his lower back, radiating down both legs and into his feet.  
He requires a cane to walk, and a brace for his left leg 
because he left knee buckles.  He experiences pain in his 
neck radiating into his left shoulder, arm, and into his hand 
with numbness in his fingers.  He explained that he has 
required four surgeries to correct this.  He notes that the 
physicians in service told him that his condition would be 
increasingly disabling over time, and he feels that his 
present condition must be the result of his inservice-
diagnosed disability.

Service-connected disabilities are rated in accordance with 
the Schedule for Rating Disabilities (Rating Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon a lack of 
usefulness in self-support.  38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

The veteran's service-connected spinal cerebellar 
degeneration has been evaluated under 8199-8105 for a 
neurological disability evaluated analogous to Sydenham's 
Chorea.  See 38 C.F.R. § 4.27 (2002).  Sydenham's Chorea is 
characterized by "involuntary movements that gradually 
become severe, affecting all motor activities including gait, 
arm movements, and speech."  See Dorland's Illustrated 
Medical Dictionary 327 (27th ed. 1988).  "The disorder may 
be limited to one side of the body (hemichorea) or may take 
the form of muscular rigidity (paralytic chorea)."

The regulations further provide that disability from 
neurological conditions and convulsive disorders (with 
exceptions as noted in the criteria) may be rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  Of special consideration are 
psychotic manifestations, complete or partial loss of use of 
one or more extremities, speech disturbances, impairment of 
vision, disturbances of gait, tremors, visceral 
manifestations, etc.  With partial loss of use of one or more 
extremities from neurological lesions, rate by comparison 
with the mild, moderate, severe, or complete paralysis of 
peripheral nerves.  38 C.F.R. § 4.124a (2002).

A 10 percent evaluation under Diagnostic Code 8105 is 
warranted for mild symptomatology.  A higher, 30 percent, 
evaluation is afforded for symptomatology that is moderate.  
A NOTE following the criteria indicates that rheumatic 
etiology and complications should be considered.

The veteran underwent VA examination for neurological 
disorders by fee basis with a contract provider in December 
1999.  The examiner noted that the claims file was not 
provided for his review.  The veteran reported a history of 
spinocerebellar degeneration with subsequent diagnosis of 
spinal stenosis.  He reported pain in his feet, ankles, 
knees, and hips, increasing upon walking.  He reported 
difficulty getting up from the floor, discomfort on sitting, 
and frequent falls.  Flare-ups occur 2-3 times per week with 
a severity of 8 on a scale of 1 to 10, he stated, during 
which he experiences increased pain, weakness, fatigue, and 
functional loss.  The examiner objectively observed the 
veteran to be overweight but in no distress.  Cranial nerves 
II-XII were intact and motor examination revealed no fix or 
drift.  Fine motor coordination was equal, bilaterally.  
Cerebellar examination was normal with respect to finger-to-
nose testing and rapid tap testing.  Sensation was normal to 
temperature and vibration, bilaterally.  Heel, toe, and 
tandem walking gaits were all normal.  Strength measured 5 of 
5 in the proximal and distal upper and lower extremity muscle 
groups.  Reflexes were 3+ at the knee, 2+ in the upper 
extremities, and 1+ at the ankles.  Straight leg raising was 
normal, bilaterally.  Results of NCS and EMG testing were 
noted to reveal an essentially normal study.  There were 
unobtainable H-reflexes, bilaterally, of uncertain clinical 
significance.  The examiner noted in an addendum provided 
after the clinical studies had been done that this 
manifestation was suggestive of a possible neuropathy, but 
that all other nerve studies were normal.  There was no 
electrodiagnostic evidence of lumbosacral radiculopathy, 
plexopathy, proximal or distal nerve entrapment, or 
polyneuropathy.  The examiner diagnosed lower extremity pain 
without evidence of spinocerebellar degeneration, and stated, 
"There are no cerebellar findings."

As noted above, this case was remanded for further 
development, including to obtain additional VA and private 
medical records and to afford the veteran a neurology 
examination informed by a review of the claims folder.  
Accordingly, the veteran underwent additional examination in 
August 2002, with NCS and EMG tests conducted by a contract 
provider on fee basis in December 2002.

VA treatment records dated throughout the 1990's, reflect 
complaints of pain and cramping and pain upon walking, and 
weakness in the lower extremities, to the extent that the 
veteran reported he had fallen.  Findings indicate diminished 
sensation in the lower extremities and diminished strength in 
the left upper extremities.  The record reflects he has been 
treated for cervical stenosis, lumbar stenosis, carpal tunnel 
syndrome, osteoarthritis, and a left shoulder condition.  
These records also show that peripheral neuropathy was 
occasionally a suspected assessment, but was never confirmed.  
In January 1999, X-rays of the lumbar spine reflected 
findings of a large anterior osteophyte off L4 extending 
cephalad anterior to the L3-L4 disc space with otherwise 
normal vertebral body height, mineralization and alignment 
without fracture or dislocation.  Results of an MRI taken in 
the same month reflect normal vertebral body marrow signal 
with slight loss of disc signal at L5-S1 consisted with 
degenerative disc disease, mild canal narrowing at L4-L5 and 
L5-S1 with slightly right paracentral very small disc 
protrusion.  As noted above, the veteran underwent NCS in 
July 2001.  These tests were conducted to determine whether 
or not peripheral neuropathy was present.  The results are 
noted above.  Essentially, the examiner concluded that the 
study showed normal results of the bilateral lower 
extremities and the right upper extremity.  There was no 
electrophysiologic evidence of any peripheral neuropathy.  A 
subsequent, August 2001, entry notes that the bilateral lower 
extremity pain the veteran is experiencing is not peripheral 
neuropathy, citing the July 2001 and December 1999 clinical 
results.  In March 2002, results of MRIs conducted of both 
knees reflected findings of degenerative joint disease, 
bilaterally, and left anterior cruciate ligament strain.   

Private medical records dated in the late 1990's through 
2002, document treatment for the veteran's cervical spine 
condition, left shoulder, and carpal tunnel syndrome 
including various surgical procedures.  

The VA examination for brain and spinal disorders was 
conducted in August 2002 by Nader F. Armanious, M.D. Chief of 
Neurology Service.  The report reflects review of the 
veteran's medical record, including cervical fusions the 
veteran had in March 1999 and September 2000, left shoulder 
tendon repair in August 1999, and left wrist surgery for 
carpal tunnel release in May 2000.  Dr. Armanious further 
noted the veteran had been diagnosed with spinal stenosis at 
the cervical and lumbar regions, and with osteoarthritis.  
Recent EMG results showed left side C5-C6 radiculopathy but 
no acute radiculopathy or ongoing process.  In July 2001, NCS 
reflected a normal study of the bilateral lower extremities 
and right upper extremity without electrophysiological 
evidence of peripheral neuropathy.  Magnetic resonance 
imaging (MRI) done in April 2002 revealed surgical anterior 
fusion from C5 through C7.  However, the medical evidence 
showed evidence of spondylosis resulting in moderate to 
severe neural foramina and spinal canal narrowing at C4-C5, 
with less severe narrowing at C3-C4.

At examination, the veteran reported left shoulder, left arm, 
and lower back pain.  Dr. Armanious found pupils equal on 
both sides and reactive to light for cranial nerve II; intact 
extraocular muscles without nystagmus for cranial nerves III, 
IV, and VI; equal sensation to the face for cranial nerve V; 
symmetrical face for cranial nerve VII; equal hearing for 
cranial nerve VIII; elevated palate for cranial nerve IX and 
X; elevated shoulder, 5 of 5 for cranial nerve XI; and 
straight tongue for cranial nerve XII.  Motor measured 5 of 5 
with normal tone.  Deep tendon reflexes were 1+, symmetrical 
and equal on both sides.  Finger to nose test was intact.  
Sensation was decreased at C5-C6 on the left.  The right was 
intact for light touch, temperature, and vibration.  The 
veteran was noted to walk with a cane for support but could 
heel to toe walk.  Dr. Armanious diagnosed cervical 
radiculopathy and offered the following statement:

The [veteran] had two surgeries in the 
past as well as MRI and electromyogram, 
which showed surgical anterior fusion 
from C5 through C7 with moderate 
narrowing of the spinal canal foramina at 
C4-C5 and less severe at C3-C4, and the 
MRI confirmed the chronic radiculopathy 
at C5-C6.  He has no evidence of 
peripheral neuropathy by the nerve 
conduction study and the clinical exam.

The clinical tests are associated with the examination 
report.  The April 2002 MRI of the cervical spine shows 
surgical anterior fusion from C5 through C7 and spondylosis 
resulting in moderate to severe neural foraminal and spinal 
canal narrowing at C4-5.  Less severe neural foraminal 
narrowing is identified at C3-C4.  X-rays of the cervical 
spine conducted in July 2002 reflects prior anterior fusion 
from C5-C7 with bony foraminal stenosis suggested 
bilaterally.  NCS study of the bilateral lower extremities 
and right upper extremities conducted in July 2001 reflect 
normal distal latencies, normal conduction velocities, and 
normal CMAP amplitude in the right and left tibial, right and 
left peroneal motor nerves.  Distal latencies, conduction 
velocities, and SNAP amplitude were also found to be normal 
in right and left sural sensory nerves.  The right upper 
extremity was checked for comparison and results showed 
normal distal latencies, conduction velocities, and CMAP 
amplitude in right median and ulnar motor nerves with normal 
distal latencies, normal conduction velocity, and borderline 
SNAP amplitude in the right median and ulnar sensory nerves.  
The examiner then concluded:

This is a normal nerve conduction of the 
bilateral lower extremities and the right 
upper extremity.  There is no 
electrophysiologic evidence of any 
peripheral neuropathy in this patient.

MRI of the cranium conducted in November 2002 reflected 
normal results with right frontal and right ethmoid 
sinusitis.  Results of NCS and EMG studies conducted in 
December 2002 show the veteran complained of headaches and 
neck pain, joint pain and decreased joint mobility, and 
weakness.  The examiner observed the veteran to exhibit 
equal, round pupils reactive to light and accommodation, 
benign fundi, and intact extraocular movement.  The examiner 
further noted intact cranial nerves I-XII and normal motor 
tone, bulk, and strength, but diminished pinprick, sensation 
of all five fingers bilaterally.  Deep tendon reflexes were 
2+ and symmetrical.  The physician recorded an impression of 
normal EMG of the left upper extremity and paraspinal 
muscles, and normal NCS and F waves of both upper extremities 
with a history of cervical disc disease.  The examiner 
opined, "I find no evidence of neuropathy, myopathy, or 
radiculopathy."

After reviewing all of the medical evidence before it, the 
Board finds that an evaluation greater than 10 percent for 
the service-connected spinal cerebellar degeneration is not 
supported.  The veteran simply exhibits symptomatology of no 
more than mild symptomatology that can be attributed to the 
service-connected condition.

As noted above, the veteran has complained of increasing 
symptoms in his lower extremities, particularly pain and 
weakness, that he feels are the result of his service-
connected spinal cerebellar degeneration.  The medical 
evidence documents these complaints and observations of 
disturbed gait.  In addition, VA service medical records have 
on occasion noted possible findings of peripheral neuropathy.  
Nonetheless, as delineated fully above, the clinical findings 
have consistently demonstrated essentially normal 
neurological findings, particularly in the lower extremities.  
The majority of his difficulties, including confirmed 
neurological findings in the left upper extremity, have been 
attributed to cervical and lumbar spinal stenosis, 
osteoarthritis, his left shoulder condition, and carpal 
tunnel syndrome.  Service connection has not been granted for 
these conditions, hence, the symptomatology arising from 
these disabilities may not be evaluated herein as part of the 
service-connected spinal cerebellar degeneration.  Moreover, 
other symptoms, such as impairment in vision and speech, 
visceral manifestations, and partial or complete loss of an 
extremity, has simply not been demonstrated; and tremors, 
where observed, have been found to be mild or slight.

Rather, examiners have repeatedly concluded that the veteran 
simply does not exhibit neurological impairment resulting 
from the service-connected spinal cerebellar degeneration.  
In particular, Dr. Armanious and Dr. Hyson concluded in 
August 2002 and December 2002, respectively:

[The veteran] has no evidence of 
peripheral neuropathy by the nerve 
conduction study and the clinical exam.

***

This is a normal nerve conduction of the 
bilateral lower extremities and the right 
upper extremity.  There is no 
electrophysiologic evidence of any 
peripheral neuropathy in this patient.

In summary, the medical evidence demonstrates that the 
veteran simply does not exhibit neurological impairment 
resulting from the service-connected spinal cerebellar 
degeneration that is more than mild.

In rating this service-connected disability, the Board has 
considered the disabling effects of pain, as indicated in the 
above discussions.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Objective observations of pain and weakness, and 
decreased sensation in the lower extremities were recorded.  
The evaluation assigned by this decision, as discussed above, 
contemplates these demonstrated symptoms where they have not 
been found to be attributed to the veteran's various other 
conditions, including lumbar and cervical stenosis.  The 
complaints the veteran reported have further been noted on 
examination and have also been considered in the evaluation 
to the extent that they are the result of the service-
connected spinal cerebral degeneration rather than his other, 
non-service connected disabilities.  Accordingly, and as 
discussed above, the rating now assigned for the service 
connected spinal cerebral degeneration account for the 
decreased sensation, pain, and weakness demonstrated.  The 
presence of other factors listed in 38 C.F.R. § 4.45, are 
either not contended or not shown.  See also 38 C.F.R. 
§ 4.120 (2002).

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Here, the Board finds no 
evidence of an exceptional disability.  The veteran has 
received treatment for his spinal cerebellar degeneration, 
but has not required hospitalization for this disability 
alone.  Thus, the evidence does not show that the impairment 
resulting solely from spinal cerebellar degeneration, itself, 
warrants extra-schedular consideration.  The veteran has 
presented the statement of a private treating physician to 
the effect that he is permanently disabled, dated in 
September 2001.  However the condition causing this 
disability, numbness and tingling into the arm with neuro 
deficit and decreased sensation and weakness of muscle groups 
association with C6-C7, is associated with the veteran's 
longstanding cervical spine disability, for which the veteran 
is not service-connected.  Although some interference with 
employment may be inferred and was predicted by the examining 
VA physician in October 1977, this impairment is reflected in 
the current schedular ratings herein confirmed and continued.  
The evidence as a whole does not establish that the service-
connected spinal cerebellar degeneration interferes markedly 
with his employment so as to make application of the 
schedular criteria impractical.  As a whole, the evidence 
does not show that the impairment resulting this service 
connected disability warrants extra-schedular consideration.


ORDER

An increased evaluation for spinal cerebellar degeneration is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

